Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, the prior art fails to disclose or make obvious a light converting optical system comprising, in addition to other recited features of the claim, the details and functions of a microstructured broad-area front surface, a reflective broad-area back surface, a monochromatic light source, an area-distributed lens array, a continuous broad-area photoabsorptive film layer, a first light converting semiconductor material, a second light converting semiconductor material, a first optically transmissive protective layer and a second optically transmissive protective layer in the manner recited in claim 1.
Regarding claims 16-20, the prior art fails to disclose or make obvious a light converting optical system comprising, in addition to other recited features of the claim, the details and functions of a microstructured broad-area front surface, a reflective broad-area back surface, a monochromatic light source, an area-distributed lens array, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin et al (US 2013/0160820) is cited for disclosing a focusing solar light guide module.  Yamamoto et al (WO 2013/067288) is cited for disclosing a microstructured surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN K PYO/Primary Examiner, Art Unit 2878